DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I-A-2 and I-B-2 (i.e., claims 1-3, 6-9 and 11) in the reply filed on 05/04/22 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/21 and 05/13/20 was considered by the examiner.
Drawings
The drawings were received on 05/13/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large thickness” in claim 9 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the extent or the exact dimension of the term “large” is totally unknown, subjective and open to interpretation.
Claim 11 recites the limitation "the battery cells" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 1 contains an earlier recitation of “a plurality of battery cells”, it is immediately unclear whether applicant refers to the “plurality of battery cells”, or to another/different “battery cells”. Further, it is also unclear which one of “the battery cells” is being referred to. On a side note, similar issues are present in withdrawn claims 10 and 12. Applicant’s cooperation is requested in correcting any similar issues of which applicant may become aware. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Lynds 2015/0283965.
As to claims 1, 9, 11:
	Lynds discloses that it is known in the art to make a battery module (Abstract; 0045-0049; 0050-0053; Figures 2B, 3, 5 and 6A-B) including a plurality of battery cell sub-modules adjacent one another, each of the plurality of battery cell sub-modules including a plurality of battery cells on a carrying tray having a thickness (i.e., taken to represent applicant’s structurally undefined  unit plate); an enclosure/housing accommodating the plurality of battery cells and including a cooling element/component on a surface thereof (i.e., through passive air flow or active devices; or air flow generators) (0050-0053); wherein the tray includes a flat portion/section/area and protrusions/projections protruding downwardly/upwardly for accommodating or holding the plurality of battery cells (Abstract; 0045-0040; 0050-0053). The battery cells are connected in parallel (0041; 0043-0044). Examiner’s note: 1st interpretation, the tray having a thickness can be taken to represent applicant’s structurally undefined unit plate; 2nd interpretation, every other battery cell sub-module 400 (including it trays and components) can be also taken to represent applicant’s structurally undefined unit plate as such every other battery cell sub-module 400 is placed between symmetrical battery cell sub-modules. Figures 2B, 3, 5 and 6A-B, infra, illustrate the structure of Lynds’ battery module: 

    PNG
    media_image1.png
    518
    731
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    679
    524
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    427
    820
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    531
    864
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    546
    800
    media_image5.png
    Greyscale

As to claims 2-3:
	Figures 2B, 3 and 5, supra, depict a top cover plate, a bottom cover plate, and side plates including the cooling element/component; and the battery cell side portion with an external surface opposite to the side plates (0051-0053, see Figures 2B, 3 and 5).
	Thus, the present claims are anticipated. 

(at least) Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by the publication EP 3528314 (heretofore EP’314).
As to claim 1:
	EP’314 discloses that it is known in the art to make a battery pack/module (Abstract; 0039-0046; 0048-0052; 0072-0078; Figures 2-3 and 11) including a plurality of battery cell sub-modules adjacent one another, each of the plurality of battery cell sub-modules including a plurality of battery cells on a carrying tray having a thickness (i.e., taken to represent applicant’s structurally undefined  unit plate); an enclosure/housing accommodating the plurality of battery cells and including a cooling element/component on a surface thereof (i.e., cooling circuits) (0072-0078; 0042-0044; FIGURE 11); wherein the tray includes a flat portion/section/area and protrusions/projections protruding downwardly/upwardly for accommodating or holding the plurality of battery cells (Abstract; 0039-0046; 0048-0052; 0072-0078; Figures 2-3 and 11). The battery cells are connected in parallel (0041).

    PNG
    media_image6.png
    481
    546
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    504
    562
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    301
    501
    media_image8.png
    Greyscale

Thus, the present claims is anticipated. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the battery module comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727